EATTOWNEY~GENERAI,
                           TEXAS




Honorable Ken 0. Spencer           Opinion No. C-138
County Attorney
CranesCounty~                      Re:   Constitutionality of
Crane, Texas                             House Bill 95, compen-
                                         sation and salary raises
Dear Mr. Spencer:                        ofCrane County officials.
       You have requested an opinion of thisoffice on the
constitutionality of House Bill 95, which was recently passed
by the 58th Legislature.
       House Bill 95 reads in part as follows:
           "Section 1. In each count,yin the State
      of Texas having's population of more than four
      thousand, six hundred (4;600)'persons according
      to the last preceding Federal Census and not
      more than four thousand, seven hundred and 'fifty,
      (4,750) persons according to 'SuchFederal Census,,
      and with a taxable valuation for county purposes
      of not less than Forty-five Million Dollars
      ($45,000,000) according to the tax roll as pre-
      pared by the tax assessor-collector of the
      respective counties for the year 1962, the Com-
      missioners Courts of such counties are authoriz-
      ed to fix the salaries of county and district
      officials at a sum of not less than the salary
      paid for the calendar year of 1962, nor more than
      Eight Thousand, Five Hundred Dollars ($8,500) per
      year . . .I'
       Section 56 of Article III, Constitution of Texas, pro-
vides in part:
            "Sec. 56. The Legislature shall not, except
       as otherwise provided inthis Constitution, pass
       any local or special law, . . .
            Regulating the affairs of counties, cities,
       towns, wards or school districts; . . .




                              -681-
Hon. Ken G. Spencer, page 2 (C-136)


                 And in all other cases where a general
            law can be made applicable, no local or special
            law shall be enacted; . . .I'
       According to the 1960 United States Census, Crane County
has a population of Four thousand, six hundred and ninety-nine
persons. Crane County is the only county In Texas which has
a population of not less than four thousand, six hundred
(4,600) persons and not more than four thousand, seven hundred
and fifty persons (4,750). As to the requirement in the Bill
that the county have a 1962 taxable valuation for county pur-
poses of not less than Forty-five Million Dollars ($45,000,000)
according to the 1962 tax roll, there are some fifty-six coun-
tieswhich have such a,valuation including Crane County. How-
ever, all of these counties have a opulation inexcess of four
thousand, seven hundred and fifty (& ,750) persons. In effect,
House Bill 95 applies only to Crane County.
       House Bill 95 increases the salaries of the county of-
ficials of Crane County only. The courts have consistently
held such acts to'be in violation of Section 56 of Article III
of the Constitution of Texas prohibiting the Legislature from
enacting local~or special laws regulating the affairs of coun-
ties. Clark v.~Finle    93 Tex. 171, 54 S.W. 343
County v. Tynan, 128   x. 2?3, 97 S.W.2d
E t lo1 S W 2d 919 (Tex.Civ.App.1944);
6%&y,   136*&x. 370, 150 S.W.2d 1000 (1941).
       In Bexar County v. Tynan
principle of law which applies ~o~s~~~a~~~~"i~'~~~"~~~l~~~
ing language:
                 "Notwithstanding it is true that the Legis-
            lature may classify counties upon a basis of popu-
            lation for the purpose of fixing compensation of
            county and precinct officers, yet in doing so the
            classification must be based upon a real distinc-
            tion, and must not be arbitrary or a device to
            give what Is in substance a locall,orspecial law
            the form of a general law. . . .
            The Court in Miller v. El Paso County, iupra, stated:
                 "The purpose of this constitutional in-
            hibition against the enactment of local or
            special laws Is a wholesome one. It is intend-
            ed to prevent the granting of special privi-
            leges and to secure uniformity of law through-
            out the State as far as posslble . . .

                                 -662-
Hon. Ken G. Spencer, page .3 ('C-138')


            "Notwithstanding the above constitu-
       tional provision, the courts recognize in
       the Legislature a rather broad power to make
       classificationsfor legislative purposesand
       to enact laws for the regulation thereof;      .'
       even though such legislation may be appli-
       cable only to a particular class or in fact,
       affect only the inhabitants of a particular
       locality; but such legislation  must be in:
       tended to apply uniformly to all who may come
       withln the classification designated in the
       Act, and the classification must 'be broad
       enough to include a substantial class and must
       be based on characteristics legitimately dis-
       tinguishing such class from others with respect
       to the public purpose sought to be accomplished
       by the proposed legislation. In other words,
       there must be a substantial reason for the clas-
       sification. It must not be a mere arbitrary
       device resorted to for the purpose of giving
       what is, in fact, a local law the appearance of
       a general laws. . . . (Emphasis added).
       In view of these authorities, it is the opinion of this
office that House Bill 95 falls within the prohibition of Sec-
tion 56 of Article III of the Texas Constitution and is there-
fore an unconstitutional enactment.
                     SUMMARY
            House Bill 95, Acts, 58th Legislature,
       1963, is an enactment of the type prohibited
       under Section 56 of Article III of the Texas
       Constitution and Is therefore unconstitution-
       al.
                        Yours very truly,
                        WAGGONER CARR
                        Attorney General

                        BYd+-         LA
                            Jack G. Norwood
                            Assistant
JGN:mkh:ms



                               -683-
Hon. Ken G. Spencer,   Page 4 (C-138')


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
R. E. Richards
Nicholas A. Irsfeld
Bill Allen
Paul Phy
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                              -604-